Citation Nr: 1609862	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  14-09 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, anxiety disorder, panic disorder without agoraphobia, and mood disorder, also claimed as secondary to service-connected bilateral hearing loss.

2.  Entitlement to service connection for erectile dysfunction, claimed as a result of psychiatric medications. 

3.  Entitlement to service connection for psychosis/mental illness for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from November 1985 to September 1990 and from January 1991 to March 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision of the Regional Office (RO) in Nashville, Tennessee.  Since that time, the Veteran's claims folder has been transferred to the RO in Des Moines, Iowa.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

An active mental illness or psychosis did not develop during or within two years of separation from active duty service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for psychosis/mental illness for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 have not been met.  38 U.S.C.A. §§ 1702, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.384 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for Psychosis/Mental Illness 
for the Purpose of Establishing Eligibility for Treatment

The Veteran contends that he developed a psychosis/mental illness as a result of service.  For the purpose of eligibility for VA treatment, under 38 U.S.C.A. § 1702(a), any veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a veteran of World War II, before February 1, 1957, in the case of a veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  38 U.S.C.A. § 1702(b) provides that any veteran of the Persian Gulf War who develops an active mental illness (other than psychosis) shall be deemed to have incurred such disability in the active military, naval or air service if the disability is developed within two years after discharge or release from active service or before the end of the two-year period beginning on the last day of the Persian Gulf War.  The Veteran served in the Persian Gulf; therefore, 38 U.S.C.A. § 1702(b) is applicable.

The Veteran's service enlistment and separation examinations did not include a diagnosis, notation, or report of medical history for a psychiatric disorder, psychosis or mental illness.  The Veteran also affirmatively denied any psychologically-related abnormalities on all of his Reports of Medical History.

VA treatment records show that the Veteran was hospitalized twice in April and May of 2012.  He was discharged with the following diagnoses: panic disorder, depression with psychosis, cannabis abuse and alcohol abuse.  VA treatment records from July 2014 confirm that the Veteran first received mental health treatment in 2012 when he went inpatient for suicidal ideation.  He stated that he was diagnosed with Major Depressive Disorder and PTSD.  His current symptoms include depression, feeling unmotivated, and some paranoia.  

The Veteran received a VA examination for mental disorders in June 2012.  The examiner diagnosed major depressive disorder with psychotic features, and explained that the Veteran received this diagnosis "after a 21-day admission in a VA psychiatric ward."  To further clarify, the Board notes that the examiner was referring to the Veteran's most recent admission to the VA psychiatric ward in May 2012 as the date of this Axis I diagnosis.  The second diagnosis was also part of Axis I and was reported as, "Rule Out Panic Disorder."  

Social Security Administration (SSA) records from August 2012 reveal diagnoses for major depressive disorder, recurrent, severe with psychotic features, and PTSD, possibly severe symptoms with panic attacks.

As the Veteran has a current diagnosis of PTSD and major depressive disorder, and prior diagnoses of depression and anxiety, the remaining issue before the Board is whether this "mental illness" "developed" during service (or within two years of discharge).

As indicated above, the Veteran's available service treatment records are negative for any complaints or diagnoses regarding psychiatric problems.  VA treatment records from 2012 diagnosed the Veteran with major depressive disorder.  Private treatment records from August 2012 show that the Veteran was diagnosed with PTSD.  Based on the evidence of record, the year 2012 is the first evidence of a diagnosis for any mental illness in the Veteran's claims file.

After a full review of the record, the weight of the evidence demonstrates that there is no competent or credible evidence of a mental illness within the two-year period after the Veteran's discharge from active duty service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided letters to the Veteran in May 2012 and October 2012, prior to the initial adjudication of the service connection claim on appeal.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the May 2012 and October 2012 letters, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to record development.

The Veteran was afforded a VA examination with respect to his claim in June 2012.  During that examination, the VA examiner conducted a physical examination of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for psychosis/mental illness for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 is denied.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

The Veteran received a VA examination for mental disorders in June 2012.  The examiner diagnosed major depressive disorder with psychotic features, and explained that the Veteran received this diagnosis "after a 21-day admission in a VA psychiatric ward."  The examiner opined, "These disorders however are not related to military service.  Based on results from today's [evaluation] and review of records, disorders were not primarily caused by military events nor did they first develop during military service."  In a September 2012 addendum opinion, the examiner further opined, "The [Veteran's] Major Depressive Disorder is not proximately due to or the result of his hearing loss/tinnitus for which he is service-connected," and referred to the rationale contained in her prior opinion.  Upon review, the rationale provided is inadequate as there is no explanation for the examiner's opinion; therefore, a remand is required for an additional, adequate VA opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, the Board notes that prior record requests through Joint Services Records Research Center (JSRRC) may have included an error in the search-information used to verify the Veteran's PTSD stressor statement.  The Veteran's personnel records show that he was a member of "A Battery 2/27 FA," but was transitioned to "A Battery 2/82 FA."  The JSRRC Coordinator's response stated that the Veteran was attached to "A Btry 1/27th."  Another search of the Veteran's correct unit should be made in order to attempt proper verification of his PTSD stressor statement.  Two buddy statements that were received in March 2014 may also provide further information needed to conduct a search for the information needed to verify the Veteran's claimed stressor.  Should this verification occur, the Veteran should be afforded a VA examination for PTSD.

On VA examination in September 2012, the examiner opined that the Veteran's erectile dysfunction is related to his major depressive disorder.  However, because the Veteran has claimed that his erectile dysfunction is secondary to an acquired psychiatric condition it is "inextricably intertwined" with another issue on remand.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Accordingly, any decision on the service connection claim for erectile dysfunction would be premature at this point.

Accordingly, these issues are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Joint Services Records Research Center (JSRRC), and any other record centers deemed appropriate, in order to verify the Veteran's claimed stressor using the Veteran's correct attachments while stationed in Germany, "A Battery 2nd BN 27th FA" and "A Battery 2nd BN 82 FA".  Two buddy statements that were received in March 2014 may also provide further details needed to conduct a better search of the information needed to verify the Veteran's claimed stressor.  Should this information be verified, the Veteran should be afforded a VA examination that also includes his PTSD symptoms.  All actions to obtain such records should be documented.  If the records cannot be located or do not exist, a formal memorandum of unavailability should be associated with the claims file outlining all efforts made to obtain the records, and the Veteran should be notified and given an opportunity to provide them

2.  Based on the results of the PTSD stressor verification search, either obtain an addendum opinion to determine and clarify the nature and etiology of the Veteran's claimed psychiatric disorders, to include major depressive disorder, or conduct a VA examination for PTSD that includes his other psychiatric diagnoses as well.  The claims file should be made available to the examiner for review.  The examiner should offer an opinion as to the following:

Whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current acquired psychiatric disorders, to include any diagnoses made during the appeal period, are causally related (either due to or aggravated by) to service or his service-connected disabilities.  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, the Veteran had diagnoses for PTSD and major depressive disorder at different points during the appeal period.  Only offer an etiological opinion for the Veteran's PTSD diagnosis if a positive stressor has been confirmed.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Following the completion of the foregoing, the AOJ should readjudicate the Veteran's claims.  The AOJ should then provide the Veteran and his representative with a supplemental statement of the case, and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


